IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                              No. 97-40721
                            Summary Calendar


                            ROMAN PERALES,

                                                  Plaintiff-Appellant,

                                 versus

     SUPREME COURT OF TEXAS, Chief Justice Thomas R. Phillips,
 Justices Raul A. Gonzalez, Nathan I. Hecht, John Cornyn, Craig
   Enoch, Rose Spector, Priscilla R. Owen, James A. Baker, Greg
Abbott, in their individual and official capacities; DAN MORALES,
    Attorney General of Texas, individually and in his official
  capacity; and BOARD OF LAW EXAMINERS OF TEXAS, Rachel Martin,
Executive Director of Texas Board of Law Examiners, Warlick Carr,
Chairman, Texas Board of Law Examiners, individually and in their
                        official capacities,

                                                  Defendant-Appellees.


          Appeal from the United States District Court
               for the Southern District of Texas
                          (B-96-CV-226)

                            March 27, 1998

Before JOHNSON, DeMOSS, and JONES, Circuit Judges.

PER CURIAM:*

     Pro se plaintiff Roman Perales appeals the district court’s

dismissal of his complaint.     In his complaint, Perales argued that

the grading formula used in the 1991 Texas Bar Examination violated

the Sherman    Act.   The   district   court   concluded   that   because


     *
       Pursuant to 5th CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5th CIR. R. 47.5.4.
Perales’s complaint was “about the way he was treated in the Texas

judicial    system[,]”   the    court       did   not   have   subject     matter

jurisdiction.

     This Court reviews a district court’s dismissal for lack of

jurisdiction de novo.     Musselwhite v. State Bar of Texas, 32 F.3d

942, 945 (5th Cir. 1994), cert. denied, 515 U.S. 1103 (1995).

Under the Rooker/Feldman doctrine, federal courts lack jurisdiction

to entertain collateral attacks on state court judgments.                  Liedtke

v. State Bar of Texas, 18 F.3d 315, 317 (5th Cir.), cert. denied,

513 U.S. 1036 (1994).          Stripped to its essentials, Perales’s

complaint   is   an   attack   on   the     judgment    of   the   state   court.

Therefore, after a careful review of the record and the controlling

authorities, this Court holds that the district court did not err

in dismissing Perales’s complaint for lack of subject matter

jurisdiction.    See Musslewhite, 32 F.3d at 945.

     Perales also asserts that his right to access to the courts,

due process and equal protection were violated by the district

court’s dismissal of his complaint.           A litigant’s right to access

to the courts is implicated where the ability to file suit is

delayed or blocked all together.            Foster v. City of Lake Jackson,

28 F.3d 425, 430 (5th Cir. 1994).           The district court’s dismissal

of Perales’s complaint did not abridge his right of access to the

court, his right to due process or his right to equal protection.

     This Court does not consider Perales’s argument in support of

mandamus as the issue is moot.

                                        2
     Therefore, for the foregoing reasons, the judgment of the

district court is AFFIRMED.




                              3